DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks received on January 5, 2021 has been acknowledged.  Claims 1-8 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (JP07034024A, cited in IDS), in view of Kodera et al (US 2018/0030223), hereinafter Kodera.
	Regarding claim 1, Matsumoto teaches a pencil lead comprising a baked lead body, wherein: a surface of the baked lead body is covered by a covering layer made of resin (¶ [1], Abstract), coated with a 5-µm thick film of the subject resin (¶ [3], Abstract) 
Matsumoto further teaches in claim 2 wherein the resin is selected from the group consisting of vinyl resins, acrylic resins (¶ [2], Abstract); in claims 3 & 6 (treated together since they contain the same limitation) wherein the covering layer further comprises a coloring material (¶ [2], Abstract); and in claims 4 & 7 (treated together since they contain the same limitation) wherein the covering layer further comprises an ultraviolet absorber (¶ [2], Abstract).  
Matsumoto teaches substantially all features of the claimed invention except for a scratch hardness of the resin constituting the covering layer is HB or greater (claim 1) and wherein the covering layer further comprises an antistatic agent (claim 5 & 8).  Attention is directed to Kodera that teaches in claim 1 a scratch hardness of the resin constituting the covering layer is HB or greater (¶ [91]).  Kodera further teaches in claims 5 & 8 (treated together since they contain the same limitation) wherein the covering layer further comprises an antistatic agent (¶ [69]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a resin having a scratch hardness of HB or greater and containing an antistatic agent to cover an object with a layer of such resin, in order to improve certain characteristics of the object such as mechanical strength, in view of Kodera's teaching.  Since coating objects with resin is applicable to all types of industries, these items could be used in combination and still achieve the predictable result of creating a durable writing implement.   
Response to Arguments
Applicant's arguments filed on January 5, 2021 have been carefully considered but they are not persuasive.  Applicant asserts that Matsumoto and Kodera are not combinable as relevant prior arts.  Examiner disagrees.  Kodera is considered a relevant prior art per MPEP 2141.01(a), because Kodera is pertinent to the problem faced by the inventor (i.e., how to improve mechanical strength of a pencil lead).  Therefore Matsumoto and Kodera are analogous prior arts and combinable.  
Accordingly, the claims as currently presented do not distinguish over cited prior
arts and thus remain rejected. Examiner recommends further amending claim limitations and welcomes a phone interview request to collaborate on useful claim amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613.  The examiner can normally be reached on Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754